UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRADLEY DEAN SHEETS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00418-WO-1)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant.      Anna Mills Wagoner, United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bradley       Dean    Sheets      was     convicted          following       a   jury

trial for possession of a firearm after having previously been

convicted     of     a     crime    punishable         by      a    term      of    imprisonment

exceeding      one       year,     in    violation        of       18    U.S.C.      § 922(g)(1)

(2006).       At     the    conclusion         of   the     Government’s           case,   Sheets

moved for a judgment of acquittal pursuant to Fed. R. Crim. P.

29.    The district court denied the motion.                             Sheets also filed a

post-trial motion for judgment of acquittal, which the district

court denied.         The district court sentenced Sheets to 235 months

of imprisonment, the lowest point in the advisory guidelines

range.     Sheets appeals his conviction and sentence.                                Finding no

reversible error, we affirm.

              On appeal, Sheets argues that the district court erred

in denying his Fed. R. Crim. P. 29 motions.                                     We review the

district court’s ruling on a motion for judgment of acquittal de

novo and “will uphold the verdict if, viewing the evidence in

the light most favorable to the government, it is supported by

substantial evidence.”              United States v. Reid, 523 F.3d 310, 317

(4th   Cir.    2008).            Substantial        evidence        is     “evidence       that   a

reasonable         finder     of        fact    could       accept         as      adequate    and

sufficient to support a conclusion of a defendant's guilt beyond

a   reasonable       doubt.”            Id.         (internal           quotation     marks    and

citation      omitted).            We     do    not     review          the     credibility       of

                                                2
witnesses,     but   consider          “the        evidence      and        all       reasonable

inferences to be drawn therefrom in the light most favorable to

the prosecution.”          United States v. Smith, 451 F.3d 209, 217

(4th Cir. 2006).

           The     elements       of    a     violation         of    §     922(g)(1)       are:

“(1) the   defendant       previously         had    been       convicted         of    a   crime

punishable by a term of imprisonment exceeding one year; (2) the

defendant knowingly possessed . . . the firearm; and (3) the

possession was in or affecting commerce, because the firearm had

traveled in interstate or foreign commerce.”                              United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995).                        Sheets stipulated to

a qualifying prior conviction and that the firearm had traveled

in and affected interstate commerce.                        Sheets argues that the

evidence did not credibly establish that he possessed a firearm.

According to the testimony and evidence presented at trial, a

reasonable    jury    could       have       found       that    Sheets           possessed    a

firearm.     Substantial evidence supported the jury’s verdict, and

the   district     court   did     not       err    in   denying          the     motions     for

judgment     of    acquittal.            Consequently,               we     affirm      Sheets’

conviction.

           Sheets also contends that his 235-month sentence is

unconstitutional      because          the     sentencing            court      treated       the

advisory     guidelines      as    mandatory.               We       find       the     sentence

reasonable.       See Gall v. United States, 552 U.S. 38, 51 (2007)

                                              3
(review of sentence is for abuse of discretion).                    The record

reveals    that   the   district   court   specifically      recognized     the

advisory nature of the sentencing guidelines.            The court imposed

a   procedurally    and   substantively    reasonable    sentence      at   the

lowest point of the advisory guidelines range as defense counsel

requested.      Accordingly, we affirm Sheets’ sentence.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before    the   court   and   argument   would   not   aid   the    decisional

process.

                                                                      AFFIRMED




                                     4